                          UNITED STATES DISTRICT CO RT
                                  SOUTHERN DISTRICT OF CALIFORNIA                                 OCT 1 7 2018
                United States of America                          JUDGMENT               ~lfim1'-tINMr16~uRr
                           v.                                     (For Offenses Commi gfn ~l"mm~T,(W!l           LIFORNIA
                                                                                                                  EPUTY
                  Gilberto Mora-Perez                             Case Number: 3:18-mj-22143-WVG

                                                                  Melissa Bobrow
                                                                  Defendant's Attorney


REGISTRATION NO. 79913298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                             ------=--------------------------
 0 was found guilty to count( s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section          Nature of Offense                                                    Count Number(s)
8:1325(a)(2)             ILLEGAL ENTRY (Misdemeanor)                                          1



 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.
              ------------------

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 0 Assessment: $10 WAIVED    0 Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                    charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                               Wednesday, October 17, 2018
                                                               Date of Imposition of Sentence



                                                              HifiLgOt;;;WCK
                                                               UNITED STATES MAGISTRATE JUDGE

                                                                                               3:18-mj-22143-WVG
